DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s claim amendments and arguments along with the declaration by Dr. Konard H. Marti in the reply filed on January 25, 2022 are acknowledged and have been fully considered. Claims 1 and 3-16 are pending.  Claims 1, 3-6, 10, 12-13, and 15-16 are under consideration in the instant office action. Claims 7-9, 11, and 14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claim 2 is canceled. Applicant’s claim amendments and arguments did not overcome the rejections under 35 USC 103 for reasons set forth in the previous office action and herein below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 3-6, 10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koeing et al. (EP 0484400) and Simonnet et al. (US 2015/0290109).
Note: The claims are examined only with respect to the elected species. The examiner only considered the fatty acid stearic acid as additive.
Applicant Claims

Applicants claim a pesticide in the form of a liquid formulation.

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Koeing et al., teach a process for preparing an aqueous dispersion of a metal soap comprising reacting a metal oxide or a hydroxide with an organic acid in the presence of a dispersing agent and in a media mill (see abstract). A continuous process for preparing an aqueous dispersion of a metal soap which comprises: forming a mixture by continuously introducing at least one carboxylic add having from about 6 to about 30 carbon atoms, at least one oxide or hydroxide of a metal, which forms a metal soap with the at least one carboxylic acid, water and at least one dispersing agent into a media mill, wherein water comprises at least about 25% by weight of the mixture and reacting the mixture in the media mill for from about 1 to about 55 minutes to form an aqueous dispersion of the metal soap (see claim 1). A process of claim 1 which comprises: forming a feed mixture comprising the oxide or hydroxide of the metal, water and at least a portion of the dispersing agent; continuously Introducing the feed mixture and molten carboxylic acid into the media mill to form the mixture; and reacting the mixture in the media mill at a temperature from about 35ºC to about 95ºC for from about 1 to about 20 minutes to form the aqueous dispersion of the metal soap (see claim 7). A process of claim 7 wherein a portion of the dispersing agent is mixed with the carboxylic add before the carboxylic add is Introduced Into the media mill (claim 8). A process of claim 8 wherein the dispersing agent comprises from about 0.5% to about 20% by weight of the mixture (claim 9). A process of claim 1 wherein the acid is stearic acid and the metal hydroxide is calcium hydroxide (claim 10). In the examples, a suspension of calcium hydroxide in the water for the dispersion was prepared. A portion of the dispersing agents was added to the suspension. The suspension of calcium hydroxide was maintained at 20 to 30 degrees centigrade. A portion of the dispersing agent was mixed with molten stearic acid at a temperature of 80 to 85 degrees centigrade. The reaction zone was a horizontally arranged Premier Super Mill™ with a free volume of 15 liters charged with 1.5 or 2 millimeter diameter glass beads or 1.7 or 2mm diameter zirconium silicate beads or 1.7mm zirconium oxide beads. The mill comprised a shell with a removable end closure which carried a rotating milling shaft. The milling shaft carried discs which when rotated imparted energy and movement to the beads. The rate of rotation of the milling shaft was varied from 1100 to 1650 r.p.m. The mill was heated to 50 to 55 ºC by passing hot water through the mill. When the mill temperature reached 50 to 55º centigrade, the flow of hot water was stopped, the milling shaft was started rotating and the flow of calcium hydroxide suspension and molten fatty add was started into the mill. The temperature of the dispersion leaving the mill was controlled by flow of cooling water through the mill shell. The examples show the composition of the feed streams, the feed rate, retention time, and product temperature. The table presents a summary of the data and the properties of the dispersions. The mill is charged with media, with a particle size in the range of from about 1 to about 3 mm in diameter. The media can be glass, ceramic or metal particles or the like. The process of the present invention has been found to achieve excellent results utilizing media comprising glass beads of about 1.5-2.5 mm in diameter. The void volume in the mill is generally filled from about 50 to about 95 percent with the grinding media. Preferably the mill is charged with from about 62 to 90 percent of the void volume with the grinding media.

The examples were carried out according to the process illustrated in Fig. 2  Koeing et al. teach in Example 14 as follows:

    PNG
    media_image1.png
    631
    975
    media_image1.png
    Greyscale

Examples 9-13 teach similar compositions. The process of the present invention generally uses about a stoichiometric amount of multivalent metal compound to neutralize the fatty acid. A small excess or deficiency of metal hydroxide or oxide can be used to meet user requirements. Generally a small excess of about 1 to about 10% on an equivalent basis of the metal hydroxide or oxide is used. The dispersion generally contain from about 25% to about 65% by weight water preferably from about 30 to about 55% by weight water based on the weight of the dispersion (see page 5, lines 9-13).
The examiner calculates that the maximum amount of water is 65% and the maximum amount of a dispersing agent is 20% which makes about 85%.
The examiner notes that Koeing et al. is silent with respect to the preamble of the instant invention which is a pesticide in the form of a liquid formulation. When reading the preamble in the context of the entire claim, the recitation “a pesticide in the form of a liquid formulation” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02 It should be noticed that Koeing et al. teach a substantially identical composition comprising the same ingredients as recited in claim 1. Hence the composition of Koeing et al. would necessarily met the preamble limitation “a pesticide in the form of a liquid formulation”. With regard to the recitations wherein  said calcium hydroxide (a) has a heavy metal content of less than 5,000 ppm; at least 80 wt.% of said fatty acids and/or fatty acid esters (b) has a chain length of at least 6 carbon atoms; said particulate composition has a pH of more than 11.0 (measured as 5 wt.% (aq)); and said particulate composition has a neutralization capacity for acids bH+ of at least 5 mol/kg in claim 1; and the recitations in claims 3-4 are all met by the teachings of Koeing et al. as Koeing et al. teach a substantially identical composition as claimed in claim 1 so the properties recited in claims 1-4 would necessarily be there since they are innate properties. With regard to the limitation of claim 10 since Koeing et al. teach substantially identical composition the composition of Koeing et al. would necessarily innately possess bactericidal, fungicidal or insecticidal properties. Koeing et al. teach the dispersing agents are present in a sufficient amount to provide a stable dispersion. Generally, the dispersing agent or mixture of dispersing agents is in the range of from about 0.5 to about 20% by weight of the dispersion and preferably in the range of about 1.5 to about 10% by weight of the dispersion. The amount and type of dispersing agent is not critical except that it must be capable of providing a stable dispersions. Special user requirements may require the use of special dispersing agents.
Ascertainment of the Difference between Scope the Prior Art and the Claims
(MPEP §2141.012)
Koeing et al. do not specifically teach the inclusion of the elected dispersant Ganex V-220 (VP/Eicosene copolymer commercially available from Ashland Specialty Chemical). This deficiency is cured by the teachings of Simonnet et al.
Simonnet et al. teach a composition containing: an aqueous dispersion comprising (a) particles having a volume-basis particle size distribution with peaks in the range of equal to or greater than 1 .mu.m up to about 100 .mu.m wherein the particles comprise an oil gellant comprising a styrenic block copolymer, and a fatty substance selected from a wax having a melting point of greater than 35.degree. C., anoil, and mixtures thereof; (b) a surfactant mixture comprising a nonionic surfactant and an ionic surfactant; and (c) water; and a carrier (see abstract). Simonnet et al. teach particularly preferred waxes having a melting point of greater than 35.degree. C. are beeswax, commercially available from various suppliers, hydrogenated stearyl olive ester, and commercially available from the supplier Sophim under the tradename, Phytowax Olive 18 L 57, hydrogenated myristyl olive ester, and commercially available from the supplier Sophim under the tradename, Phytowax Olive 14 L 48, VP/eicosene copolymer, commercially available from the supplier ISP under the tradenames, Antaron.RTM. V 220 or Ganex.RTM. V 220F, and ditrimethyloylpropane tetrastearate, commercially available from the supplier Heterene under the tradename, HEST 2T-4S (paragraph 225).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Koeing et al. by utilizing Ganex V-220 (VP/Eicosene copolymer commercially available from Ashland Specialty Chemical) as additive because Simonnet et al. teach the use of Ganex V-220 as a dispersant wax in making aqueous dispersion composition. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the case where the claimed ranges of ingredients “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  It is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Koeing et al. and Simonnet et al. because both references teach similar aqueous based dispersion compositions.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicant argues that claim 1 has been amended to incorporate the subject matter of claim 2. The particulate composition of the pesticide contains at least 50 wt.% calcium hydroxide particles that are partially or completely covered by calcium soaps, wherein said calcium soaps are a reaction product of (a) and (b). The particulate composition of the liquid pesticide has an acid neutralization capacity of at least 5 mol/kg. Koenig et al. fails to teach the composition presently claimed. Moreover, contrary to the Examiner’s assertion, the composition of Koenig would not necessarily function as a pesticide. Applicant submits herewith the Declaration of Dr. Konrad Marti, in which Dr. Marti explains that in the compositions of Koenig, the Ca(OH)2 is converted to calcium soaps. Referring to the data of Examples 1-14 of Koenig, it can be seen that the highest values of alkalinity (ALK=%KOH) is reported for Example 5. This value corresponds to an acid neutralization capacity of 0.34 mol/kg. The other examples of Koenig have even lower acid neutralization capacities. There is no disclosure in Koenig of a composition having an acid neutralization capacity of at least 5 mol/kg as presently claimed. As further explained by Dr. Marti, Example 14 of Koenig et al., (cited by the Examiner), discloses a composition produced by reacting the starting materials of 41.99 kg lime (corresponding to 567 mol (Micaouz) = 74.1, assuming purity of 100%)), 297.77 kg C18 fatty acid (corresponding to 1047 mol (Msiearic acid = 284.48)). Thus, approximately equimolar amounts of starting materials are used, and the alkalinity (ALK) given in the Table for Example 14 confirms full conversion to the calcium soap Ca(Stearate)2 In the present invention on the other hand, incomplete reaction occurs such that part of the Ca(OH)2 is converted to calcium soaps while part remains as Ca(OH)2. Dr. Marti further explains that the composition of Koenig would not necessarily function as a pesticide as evidenced by comparative Example 4 in the present application. Example 4, which corresponds to the metal soap composition of Koenig, shows that the calcium soap Ca(stearate)2 by itself showed an efficacy against Plasmopara viticola of only 7.3 (dry) and 13.3 (wet) as compared to the positive control efficacy of 90.6 (dry) and 90.6 (wet). The composition of the present invention, (Example 1 in the present application) which includes Ca(OH)2 and 5 wt% Ca(stearate)2 showed an efficacy against Plasmopara viticola of 83.2 (dry) and 91.8 (wet) as compared to the positive control efficacy of 81.7 (dry) and 81.7 (wet). Additional testing data provided by Dr. Marti compares dispersions of CaO modified with stearic acid (comparison) with dispersions of Ca(OH)2 modified with stearic acid(according to presently claimed invention). While modified CaO can be dispersed in rapeseed oil, such dispersions cannot be used in agriculture as it would mean spreading oil in the user’s field/vineyard. Replacing the rapeseed oil with an aqueous dispersion is not feasible as the dispersion would cause an exothermic reaction and thus be unsafe for the user. Modified Ca(OH)2 in accordance with the presently claimed invention can be dispersed in water by the end user without any risk and the aqueous dispersion can be sprayed in the field/vineyard.). The evidence presented in the attached Declaration as well as the data disclosed in the present application and in Koenig establish that, contrary to the Examiner’s assertion, Koenig does not teach “substantially the identical composition’, and further, that the composition of Koenig would not “necessarily meet the preamble limitation of ‘a pesticide in the form of a liquid formulation’.”
The above assertions are not found persuasive because the instantly claimed invention indicates that the particulate composition comprises a mixture consisting of: calcium hydroxide (a), fatty acids and/or fatty esters (b) and/or their reaction products…. The claim goes on to indicate the particulate composition of the pesticide contains at least 50 wt. % calcium hydroxide particles that are partially or completely covered by calcium soaps, wherein said calcium soaps are a reaction product of (a) and (b). This limitation indicates the percentage of calcium hydroxide particles that are partially or completely covered by calcium soaps but does not indicate the amount of calcium hydroxide specifically in the particulate composition. Furthermore, regarding the acid neutralization capacity, Applicant’s do not appear to have made a measurement regarding the acid neutralization capacity of the compositions of Koenig et al. Rather Applicants refer to the ALK (%KOH) line from the table of Koenig et al. as the basis for a calculation of the acid neutralization capacity. However, the acid neutralization capacity is equivalent to alkalinity only for samples without titratable particulate matter (see page 3 of Radtke et al.). The examiner incorporated Radtke et al. solely to rebut applicant’s arguments. For a dispersion such as taught by Koenig et al., therefore, the acid neutralization capacity which would have particulate matter, the acid neutralization capacity would reasonably be higher than the alkalinity. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619